UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7314


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DWIGHT LAMONT ASHE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:04-cr-00088-HEH-1)


Submitted:   June 27, 2013                       Decided:   July 9, 2013


Before KING and    DIAZ,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dwight Lamont Ashe, Appellant Pro Se. Olivia L. Norman, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dwight Lamont Ashe appeals the district court’s order

granting in part and denying in part his motion to correct a

clerical error in sentencing reflected in the July 2, 2012 order

granting    a    sentence   reduction       under   18    U.S.C.    §    3582(c)(2)

(2006).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       United States v. Ashe, No. 3:04-cr-00088-HEH-1

(E.D. Va. July 26, 2012).         We deny Ashe’s motion to expedite as

moot.      We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented      in    the    materials

before    this   court   and   argument     would   not    aid     the   decisional

process.

                                                                           AFFIRMED




                                        2